                                                                           Case 4:19-cv-06702-YGR Document 6 Filed 08/31/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                   UNITED STATES DISTRICT COURT
                                                                  5                              NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8
                                                                      PHILIP EDWARD LORENZ,                              Case No.: 4:19-cv-06702-YGR
                                                                  9

                                                                 10                Plaintiff,                            ORDER DISMISSING ACTION WITHOUT
                                                                                                                         PREJUDICE FOR FAILURE TO PROSECUTE
                                                                 11          vs.
                                                                 12
                                                                      ANDREW SAUL,
                               Northern District of California
United States District Court




                                                                 13
                                                                                    Defendant.
                                                                 14

                                                                 15          By Orders issued on April 16, 2020 and later on June 25, 2020, plaintiff Philip Edward
                                                                 16   Lorenz was directed to file, first no later than June 16, 2020, and then no later than August 14, 2020,
                                                                 17   proof of service of the summons and complaint upon defendant Andrew Saul. As of August 27,
                                                                 18   2020, Lorenz has not filed any proof of service, nor has he filed any documents in this matter since
                                                                 19   October 18, 2019.
                                                                 20          Therefore, and pursuant to Federal Rule of Civil Procedure 4(m) this action is DISMISSED
                                                                 21   WITHOUT PREJUDICE.
                                                                 22          The Clerk of the Court is directed to close this case.
                                                                 23          IT IS SO ORDERED.
                                                                 24   Dated: August 31, 2020
                                                                 25

                                                                 26                                                 ___________________________________________
                                                                                                                            YVONNE GONZALEZ ROGERS
                                                                 27                                                       UNITED STATES DISTRICT JUDGE
                                                                 28
